Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
This application has AGAIN been examined with the following effect set forth herein under.
	The claimed design is allowable over the cited prior art of record now listed.
	All of the material from the Chinese Patent Application for Design No. 201830688819.0 which is essential to the claimed design is included herein. Any material in this application which is not present herein forms no part of the claimed design.

This application contains the following embodiments:
Embodiment 1 - Figs. 1-8 
Embodiment 2 - Figs. 9-16
Embodiment 3 - Figs. 17-24 
Embodiment 4 - Figs. 25-32
Embodiment 5 – Figs. 33-40

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINE D DAVIS whose telephone number is (571)272-2636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan E. Krakower, can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Antoine D Davis/
Primary Examiner, Art Unit 2917

	Thursday, February 11, 2021